            Case 1:17-cv-11850-DJC Document 60 Filed 02/20/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

PLASTIC SURGERY ASSOCIATES, S.C.,               Case No. 17-cv-11850 (cons.)
a Wisconsin corporation, INFINITY SPA
ORLANDO, LLC, a Florida corporation,            Hon. Denise J. Casper
GREEN CHRYSALIS ENTERPRISE, LLC
d/b/a THE FACE PLACE, a Texas
corporation, RENEW SKIN & LASER
CENTERS, LLC d/b/a DERMACARE OF
HAMPTON ROADS, a Virginia corporation,
ARIZONA ADVANCED AESTHETICS,
PLLC d/b/a ENHANCED IMAGE MED
SPA, an Arizona corporation, ADVANCED
HEALTH WEIGHT LOSS, S.C. d/b/a
OPTIONS MEDICAL WEIGHT LOSS, an
Illinois corporation, on behalf of themselves
and all others similarly situated,

         Plaintiffs,

v.

CYNOSURE, INC., a Delaware corporation,

         Defendant.


VITA 4 LIFE, INC.,                              Case No. 17-cv-11435 (cons.)

         Plaintiff,                             Hon. Denise J. Casper

v.

CYNOSURE, INC.,

         Defendant.


                  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION AND
                          APPOINTMENT OF CLASS COUNSEL




010674-11 1099402 V1
            Case 1:17-cv-11850-DJC Document 60 Filed 02/20/19 Page 2 of 6



         Plaintiffs Plastic Surgery Associates, S.C., Green Chrysalis Enterprise, LLC d/b/a The

Face Place, Renew Skin & Laser Centers LLC d/b/a Dermacare of Hampton Roads, Arizona

Advanced Aesthetics d/b/a Advance Image Med Spa, and Advanced Health Weight Loss d/b/a

Options Medical Weight Loss, respectfully move the Court to certify, under Fed. R. Civ. P.

23(c)(4), a Nationwide Class, consisting of:

                  All individuals and entities in the United States who purchased or
                  leased a SculpSure Non-Invasive Body Contouring Platform.

         As set forth in detail in Plaintiffs’ Memorandum in Support of Motion for Class

Certification and Appointment of Class Counsel, Plaintiffs’ Proffer of Common Evidence in

Support of Motion for Class Certification and Appointment of Class Counsel, the Declaration of

Mark T. Vazquez in Support of Plaintiffs’ Motion for Class Certification and Appointment of

Class Counsel and supporting exhibits, the proposed Class is appropriate for certification.

         Plaintiffs seek to certify the Nationwide Class under Rule 23(c)(4) with respect to the

issues of: (1) Was Cynosure engaged in “trade or business” when it sold SculpSure to Plaintiffs

and the Class?; (2) Did Cynosure engage in a deceptive act or practice under Chapter 93A, §§ 2,

11, of the Massachusetts General Laws by representing SculpSure as a one-time treatment?;

(3) Did Cynosure engage in a deceptive act or practice under Chapter 93A, §§ 2, 11, of the

Massachusetts General Laws by representing SculpSure as “painless” or “pain-free” or

“comfortable”?; and (4) Did Cynosure engage in a deceptive act or practice under Chapter 93A,

§§ 2, 11, of the Massachusetts General Laws by representing SculpSure as a “hands-free”

treatment that permitted the operator to leave the room during the procedure?

         Plaintiffs have established the requirements of Fed. R. 23(a): (1) the Class is so numerous

that joinder of all members is impracticable; (2) there are numerous questions of law and fact

common to the Class; (3) Plaintiffs’ claims are typical of the claims of the Class; and



                                                 -1-
010674-11 1099402 V1
              Case 1:17-cv-11850-DJC Document 60 Filed 02/20/19 Page 3 of 6



(4) Plaintiffs and their counsel will fairly and adequately protect the interests of the Class.

Moreover, Plaintiffs have also established the requirements of Rule 23(b)(3) with respect to the

issues they seek to certify; that is, (1) that common questions of law and fact predominate over

any questions affecting only individual members and (2) that a class action is superior to any

other available methods of adjudicating the controversy.

          Plaintiffs also respectfully request that the Court appoint Hagens Berman Sobol Shapiro

LLP as Class Counsel pursuant to Fed. R. Civ. P. 23(g). In appointing class counsel, the court

must consider: “(i) the work counsel has done in identifying or investigating potential claims in

the action; (ii) counsel’s experience in handling class actions, other complex litigation, and the

types of claims asserted in the action; (iii) counsel’s knowledge of the applicable law; and

(iv) the resources that counsel will commit to representing the class.”1 The court may also

consider “any other matter pertinent to counsel’s ability to fairly and adequately represent the

interests of the class.”2 To date, Hagens Berman has fairly and adequately represented the Class.

It has expended significant resources and spent hundreds of hours investigating and litigating the

claims of the Class, and will continue to do so. The firm also has significant experience litigating

class actions in federal district courts all over the country, including the District of

Massachusetts.3 And it has an accomplished track record of securing successful verdicts on

behalf of millions of Class Members nationwide.4




    1
        Fed. R. Civ. P. 23(g)(1)(A).
    2
        Fed. R. Civ. P. 23(g)(1)(B).
    3
     See Declaration of Mark T. Vazquez in Support of Plaintiffs’ Motion for Class Certification
and Appointment of Class Counsel, Ex. 112.
    4
        Id.



                                                 -2-
010674-11 1099402 V1
            Case 1:17-cv-11850-DJC Document 60 Filed 02/20/19 Page 4 of 6



         WHEREFORE, Plaintiffs respectfully request that the Court enter an order certifying the

proposed Class with respect to the four enumerated issues, appointing Plaintiffs as the class

representatives, and appointing Hagens Berman Sobol Shapiro LLP as class counsel.

                                 REQUEST FOR ORAL ARGUMENT

         The Court has already scheduled a hearing on this motion for June 20, 2019, at 1:00 p.m.

Dated: February 20, 2019                      Respectfully Submitted,

                                              HAGENS BERMAN SOBOL SHAPIRO LLP

                                              By: /s/ Lauren Guth Barnes
                                                   Lauren Guth Barnes (BBO# 663819)
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                              55 Cambridge Parkway, Suite 301
                                              Cambridge, MA 02142
                                              Telephone: (617) 482-3700
                                              Facsimile: (617) 482-3003
                                              E-mail: lauren@hbsslaw.com

                                              Elizabeth A. Fegan
                                              Daniel J. Kurowski
                                              Mark T. Vazquez
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                              455 Cityfront Plaza Drive, Suite 2410
                                              Chicago, IL 60611
                                              Telephone: (708) 628-4949
                                              Facsimile: (708) 628-4950
                                              E-mail: beth@hbsslaw.com
                                              E-mail: dank@hbsslaw.com
                                              E-mail: markv@hbsslaw.com

                                              Steve W. Berman
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                              1301 Second Avenue, Suite 2000
                                              Seattle, WA 98101
                                              Telephone: (206) 623-7292
                                              Facsimile: (206) 623-0594
                                              E-mail: steve@hbsslaw.com




                                               -3-
010674-11 1099402 V1
            Case 1:17-cv-11850-DJC Document 60 Filed 02/20/19 Page 5 of 6



                                       David Freydin
                                       Timothy A. Scott
                                       FREYDIN LAW FIRM LLP
                                       8707 Skokie Blvd # 305
                                       Skokie, IL 60077
                                       Telephone: (847) 972-6157

                                       Attorneys for Plaintiffs, Individually and on Behalf
                                       of All Others Similarly Situated




                                        -4-
010674-11 1099402 V1
            Case 1:17-cv-11850-DJC Document 60 Filed 02/20/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 20, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to the attorneys of record by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                   /s/ Lauren Guth Barnes
                                                   Lauren Guth Barnes




                                                 -5-
010674-11 1099402 V1
